Title: To Thomas Jefferson from Charles Dick, enclosing Statement of His Services in the Arms Manufactory at Fredericksburg, 23 January 1781
From: Dick, Charles
To: Jefferson, Thomas




Sir
Fredg. 23d January 1781

I received your Excellencys favour of the 15th. and shall punctually observe your Directions in case of Appearance of any Danger of the Enemy. It seems to be the Wish of every body, they wou’d at this Time attempt to come this Way, and I verily believe they wou’d never get back again.
I never intended to resign the Business of the Factory, as I had such a considerable Share in it’s formation &c., and the pleasure of it’s thriving to such a Degree for the public Benefit, cou’d I [have] been, even but allow’d a bare Maintainance for my fidelity and Services; But, True it is! Such Ingratitude gall’d me, And it was Modestly termed a Resignation, when the true Cause was, Our being Meanly cheated (pardon the Expression) out of two Years Services, and no Redress; As your Excellency will observe by the inclosed Matter of Fact.
I am now providing and contracting for the proper materials, and Provisions for the Factory on my own credit and Interest, for no body will trust the Public a farthing; And, shall have more Honour to be under your Excellency and Council’s Appointment and Directions, not doubting but I shall be Supported with Money to carry on the Business with pleasure, and Benefit to the Public; for which purpose, I hope to be in Richmond very soon; and have the Honour to be Your Excellencys Most Obedt. Humble Servt.,

Chas. Dick




Enclosure
Col. Fielding Lewis and Chas. Dick were appointed by the Convention in 1775 Commissioners to Form, Establish, and Conduct a Manufactory of Small Arms at Fredericksburg without any Salery annex’d, as it was unknown the Trouble they might be at.
The first Year being 1776, They accomplished the same after much Trouble and Attention, in puting the Factory on an extraordinary good footing; for which the Honble. House allow’d them 10/ Day each, then, equal to Gold or Silver amounting for the Year 1776 to Each. … £182.10.
Although they thought it not Adequate to their Services, they acquiesced.
For the year 1777 they were allow’d the same, and as the Money had received no great Depreciation they said nothing.
The Year 1778. They were allow’d £300 Each, from which deducting the Depreciation as settled by Congress amounts only to … £54.18.
The Year 1779 Allow’d £1000. Each, only worth … 43.
We have done the Business effectually with the greatest Dilligence and Integrity, to the great Benefit of the Public, We think it very hard to suffer so much, as it has not been in our power to make a bargain for Ourselves. We hope, the Honl. House will at least take our Services for these two last Years into Consideration, and grant Us a full Recompence.
The Subscriber his Whole Time being taken up in that Service only, has greatly injured Him.

Chas. Dick


